Citation Nr: 1505956	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a bilateral hip disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), for the period from August 21, 2009, to June 10, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991.  The Veteran was awarded the Combat Action Ribbon. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

When this case was most recently before the Board in March 2014, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that in a November 2014 rating decision, entitlement to an increased evaluation for PTSD, evaluated as10 percent disabling, was increased to a 30 percent evaluation, effective August 21, 2009.  A 100 percent evaluation for PTSD with major depressive disorder and somatic symptom disorder was granted effective June 11, 2014, representing the maximum benefit allowed for this time period.  The initial rating for the period from August 21, 2009, to June 10, 2014, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right knee disability is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  A low back disability, diagnosed as degenerative joint disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and degenerative joint disease did not manifest within one year of the Veteran's discharge from service.

2.  A bilateral hip disability, diagnosed as degenerative joint disease, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and degenerative joint disease did not manifest within one year of the Veteran's discharge from service.

3.  Prior to June 11, 2014, the Veteran's PTSD was manifested by concentration and memory problems; slowed thought process; some difficulty maintaining familial relationships and an avoidance other social interactions; disturbances of mood; and suicidal ideation.

4.  Prior to June 11, 2014, the Veteran's PTSD did not manifest as deficiencies in most areas, due to such symptoms as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous depressions that affects the ability to function independently; or other symptoms on a par with the level of severity exemplified in these manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for an initial rating of 50 percent for PTSD prior to June 10, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial decision on the claim for VA benefits.  A September 2009 letter, sent prior to the initial adjudication of this claim, advised the Veteran of the evidence and information necessary to substantiate this claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The September 2009 letter also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Veteran's appeal involving the issue of PTSD arises from an initial evaluation following grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained and considered.  In March 2011 the appellant was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488. 

Here, during the March 2011 hearing, the DRO identified the issues on appeal.  The DRO also sought to identify pertinent evidence not currently associated with the electronic claims file that might have been overlooked, or was outstanding, to substantiate the claims.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor have they identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board can adjudicate the claim based on the current record.

Additionally, the Board finds there has been substantial compliance with its March 2014 remand directives.  Specifically, VA examinations and opinions addressing the etiology of the back and hip disabilities, as well as severity of the Veteran's PTSD, were obtained in June and November 2014; the Board finds that such are adequate to decide the claims.  In this regard, the VA medical professionals who completed the opinions/examinations considered pertinent evidence of record, and included rationale, relying on, and citing to, the records reviewed.  

The March 2014 remand also instructed that Social Security Administration records be obtained; this was accomplished in May 2014.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

Legal Criteria - Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis and/or degenerative disc disease are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Legal Criteria - Rating PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria are as follows.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Analysis

Initially, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Low Back Disability

The Veteran contends, and testified before the aforementioned March 2011 DRO, that he injured his back in service from standing on the seat of a tank and having his feet knocked out from under him by an impact, landing him down hard on the seat he was standing on.  He also asserts that he injured his back by lifting heavy equipment and jumping off of tanks in service. 

Service treatment records show that in November 1987 the Veteran complained of back pain and spasm without injury.  The Veteran specifically denied recurrent back pain on his report of medical history questionnaire, completed at his March 1991 separation.  The separation examination itself documented a normal spine examination.  

VA treatment records show diagnoses of lumbar spondylosis and degenerative disk disease (DDD) from 2009.  

The Veteran was afforded a VA examination in July 2014 in which the examiner diagnosed degenerative arthritis of the spine and spondylosis.  An addendum opinion was submitted in November 2014 in which the VA examiner stated that while the Veteran did have evidence of somewhat prematurely advanced degenerative disease of the lumbosacral spine, this was not outside of the normal distribution of onset of this condition among the general population and likely represented some combination of genetic predisposition to joint destruction and extremes of physical demands on the joints caused by his body habitus (obesity) and occupational exposures (of which his service represented a small fraction).  The examiner concluded that, "[a]lthough this veteran does have premature degenerative joint disease of his hips and lumbosacral spine, these have occurred as the result of his particular genetic make-up and the normal hazards of bipedal life with no evidence to indicate his military service has either caused or accelerated the condition."

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for a low back disability.   Neither arthritis of the back, nor manifestations sufficient to identify such a disease entity, are shown during service.  Rather, there is only one notation of back pain, and the subsequent separation examination in March 1991 did not indicate any low back issues or findings.  The Veteran himself denied recurrent back pain at that time.  It cannot, therefore, be said that there is a continuity of symptomatology of arthritis of the back, given the contemporaneous statements of the Veteran at separation.  While any currently-diagnosed arthritis is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of arthritis were noted in the service records.  A diagnosis of DDD is first noted in 2009, more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and DDD may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), the key issue is a nexus between the current diagnosis and the in-service complaint of back pain.  On this issue, there is only one medical opinion of record that addresses whether the Veteran's low back disability is related to his military service.  In this regard, the November 2014 VA examiner found that the Veteran's DDD likely represented some combination of genetic predisposition to joint destruction and extremes of physical demands on the joints caused by his body habitus (obesity) and occupational exposures (of which his service represented a small fraction).  The Board finds the November 2014 VA opinion to be highly probative as to the issue of nexus. It was rendered based on upon a current examination of the Veteran and a review of the relevant records.  It offered a rational basis for the conclusion, which is not contradicted by the competent evidence of record.  

Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  However, the Veteran's statements that the currently diagnosed low back disability is related to service are not competent.  Degenerative arthritis is different from a broken arm or dislocated shoulder. It requires specialized medical training to diagnose such a disability, and by extension, opine as to its origins.  It is therefore beyond the capability of a lay person to observe.  

In sum, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's current low back disability and his military service is the November 2014 opinion, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's low back disability is not causally or etiologically related to his service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Service connection is not warranted.

Bilateral Hip Disability

The Veteran has alleged, and testified before the aforementioned March 2011 DRO, that he injured his hips in service by carrying packs that added weight and stress to his hips.  Moreover, he stated that as a tank crewmember he was constantly climbing and jumping off and on the tank units.

Service treatment records do not show complaints of, treatment for, or diagnosis of bilateral hip disability.  Separation examination in March 1991 did not indicate any ongoing hip issues or findings.  The Veteran specifically denied lameness and having any swollen or painful joints when he separated.

VA treatment records show diagnoses of bilateral hip osteoarthritis from 2009. 

As noted above, a VA opinion was submitted in November 2014 in which the VA examiner stated that while the Veteran did have evidence of somewhat prematurely advanced degenerative disease of the hips, this was not outside of the normal distribution of onset of this condition among the general population and likely represented some combination of genetic predisposition to joint destruction and extremes of physical demands on the joints caused by his body habitus (obesity) and occupational exposures (of which his service represented a small fraction).  The examiner furthered that the likely etiology of the degenerative hip disease with bilateral total hip replacements was normal aging.

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for a bilateral hip disability.   Neither a bilateral hip disability nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the separation examination in March 1991 did not indicate any hip issues or findings.  Therefore, while any currently-diagnosed arthritis is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of arthritis were noted in the service records.  A diagnosis of bilateral hip osteoarthritis is first noted in 2009, more than one year following the Veteran's separation from active service.  The Veteran specifically denied lameness as well as swollen or painful joints; therefore, there is no consistent history of a continuity of symptomatology.  As such, service connection under 38 C.F.R. § 3.303(b) and/or Walker is not warranted, and bilateral hip osteoarthritis may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309. 

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is only one medical opinion of record that addresses whether the Veteran's bilateral hip disability is related to his military service.  In this regard, the November 2014 VA examiner found that the Veteran's bilateral hip disability was not related to service and furthered that the likely etiology of the degenerative hip disease with bilateral total hip replacements was normal aging.  There are no medical opinions of record to the contrary.  As noted above, the opinion was rendered based on upon a current examination of the Veteran and a review of the relevant records.  It offered a rational basis for the conclusion, which is not contradicted by the competent evidence of record.  The Board finds the November 2014 VA opinion to be highly probative as to the issue of nexus. 

Likewise, although the Veteran has expressed his opinion that his hip disability is the result of service, he is not competent to make such a medical determination.  Such an internal disease process is beyond the capability of a lay person to observe.  
Thus, the most persuasive and probative evidence of record on the question of whether there is a nexus between the Veteran's current bilateral hip disability and his military service is the November 2014 opinion, which weighs against the claim.
Based on the foregoing, the Board finds that the Veteran's bilateral hip disability is not causally or etiologically related to his service.  Accordingly, the claim for service connection for a bilateral hip disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

PTSD

As noted above, in a November 2014 rating decision, entitlement to an increased evaluation for PTSD, evaluated as10 percent disabling, was increased to a 30 percent evaluation, effective August 21, 2009.  A 100 percent evaluation for PTSD with major depressive disorder and somatic symptom disorder was granted effective June 11, 2014, representing the maximum benefit allowed for this time period.  The initial rating of 30 percent for the period from August 21, 2009, to June 10, 2014, remains on appeal.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The record contains private treatment records from October 2009, showing PTSD symptoms and impairment to include repeated disturbing memories, thoughts, or dreams; avoidance; loss of interest in activities; emotional numbing; sleep disturbances; irritability or outbursts; difficulty concentrating; suicidal ideation; depression; anger; and anxiety.

The Veteran was afforded a VA examination for PTSD in November 2009 in which he reported watching television for hours, going to a bar, having a dog that got him out of the house, and volunteering in the summer.  Mental status examination showed somewhat disheveled dress; sporadic eye contact; slowed thought processes; no signs of delusional, hallucination, or psychotic behavior or speech; suicidal ideation but no plans; avoidance; emotional numbing; sleep disturbances; anger; being hyper alert; but the Veteran denied obsessive compulsive disorder symptoms, nightmares, and flashbacks.  The Veteran stated that he was getting more things settled in his life and was getting more structure in his life.  The examiner found that the impairment to the Veteran's daily functioning due to PTSD symptoms appeared to be slight.  The examiner assigned a Global Assessment of Functioning (GAF) score of 70.

In March 2011 the Veteran testified before a DRO officer that he had relationship problems with his family, that he did not really have friends, that he had a lot of anger issues to include being in a physical altercation, and had difficulty focusing. 

Private treatment records received in April 2014 showed PTSD symptoms and impairment to include social avoidance, depressed mood, suicidal ideation, memory and concentration problems, and irritability.  Mental status examination showed that the Veteran was poorly groomed, alert and fully oriented, speech was fluent and loud, thought processes were generally linear and goal-directed, affect was constricted, and there was no evidence of distractibility or impulsivity.  The examiner diagnosed major depressive disorder, PTSD, and learning disorder with an assigned GAF of 35.

After carefully reviewing the evidence of record, the Board concludes that from August 21, 2009, to June 10, 2014, the occupational and social impairment from the Veteran's PTSD more nearly approximated the impairment contemplated by the 50 percent rating.  

In determining that the Veteran's PTSD warrants the aforementioned disability ratings, the Board has considered the GAF scores assigned for the Veteran.  GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.
A GAF score of 31 to 40 is indicated when there is, "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood."    

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The GAF scores for the Veteran during the period of time in question varied widely, and GAF scores do not correlate to any specific rating.  The lowest score of 35, which would suggest impairment in reality testing does not correlate with the contemporaneous clinical findings.  It appears, therefore, that the score was intended to reflect major impairment in several areas.  The Board will rely on  examination findings and the actual assessments of the Veteran's occupational and social functioning to be ensure a complete assessment. 

Review of the evidence of record prior to the total rating established on June 11, 2014, shows that the Veteran's PTSD concentration and memory problems, as well as a slowed thought process.  He had some difficulty maintaining familial relationships and avoided other social interactions, beyond occasional volunteer activities.   These symptoms more nearly approximate the level of severity contemplated by the higher, 50 percent rating. 

Although the Veteran reported suicidal ideation and poor hygiene prior to June 2014, two symptoms under the 70 percent criteria, the Board finds that this higher rating is not warranted as the Veteran's overall disability picture for the time period at issue does not measure up to the severity contemplated by the other examples at the 70 percent level.  Such a rating contemplates symptoms such as obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous depressions that affects the ability to function independently.  The Veteran's symptoms, while serious, do not rise to this level of severity during the period in question.  Rather, he was still able to occasionally volunteer and still maintained some relationships.  He had feelings of being more settled.  His speech was always ordered.  For these reasons, the higher 50 percent rating is warranted, but no higher.

Consideration has been given to assigning a further staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to the medical evidence above, the Board has considered the lay evidence in the form of the Veteran's correspondence and testimony to VA.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, nothing in his statements shows impairment more closely approximating the criteria for higher staged ratings.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.  The criteria for psychiatric disorders are general by definition, and the Veteran's symptoms are not outside the realm of what is contemplated.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as indicated in a VA examination in December 2009, the Veteran reported being unemployed for less than one year due to hip and back problems, wholly unrelated and non-service connected conditions.  Therefore, the issue of TDIU need not be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; but has determined that it does not apply in this case because the preponderance of the evidence is against claim.


ORDER

Entitlement to service connection for a low back disability is denied. 

Entitlement to service connection for a bilateral hip disability is denied. 

Entitlement to an initial rating of 50 percent for PTSD, for the period from August 21, 2009, to June 10, 2014, is granted, subject to regulations applicable to the payment of monetary benefits.
REMAND

Right Knee Disability

The Veteran has alleged that he injured his right knee while in service, playing football for the base.

Service treatment records showed a diagnosis of patellofemoral syndrome in May 1987.  Separation examination in March 1991 showed no reports of right knee disability.

The Veteran was afforded a VA examination in December 2009 in which he reported the aforementioned in-service football injury.   The VA examiner diagnosed right knee patellofemoral syndrome.  The VA examiner opined that the right knee patellofemoral syndrome was not caused by or a result of military service.  The examiner stated that patellofemoral syndrome was a tracking problem that was activity specific; with quad strengthening and/or removal of the offending activity, the problem usually resolved.  The examiner stated that recurrence was caused not by the original episode, but strictly due to the circumstance of recurrence.  The examiner noted that a VA treatment record in May 2009 showed that the Veteran complained of his knees hurting after a bicycle race.  The examiner stated that patellofemoral syndrome, if present, would have been aggravated by such activity.  The examiner opined that there were many other circumstances in the Veteran's past 18 years that played a much larger role in his present right knee problems than his military service did.

The Board finds that this opinion is inadequate for adjudication purposes.  Specifically, it is not clear whether the VA examiner is stating that the Veteran's patellofemoral syndrome resolved after service or not.  That is, the statement that "the problem usually resolved" is equivocal especially with the note that the patellofemoral syndrome, if present in May 2009, would have been aggravated by a bicycle race.

Accordingly, this case is REMANDED for the following actions:
1.  Obtain an addendum opinion regarding the etiology of the Veteran's right knee patellofemoral syndrome from the December 2009 VA examiner, or if he or she is not available, another appropriate examiner.  The entire claims file (all electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  If the examiner finds that an examination is required, one must be provided. 

Specifically, the examiner should indicate (1) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's patellofemoral syndrome diagnosed in service in 1987 resolved prior to May 2009; and (2) whether it is at least as likely as not (50 percent or greater probability) that the current patellofemoral syndrome was caused or aggravated by military service.  

2.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


